 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED NOTE
 
$220,000,000.00
New York, New York
 
June 1, 2011



 
FOR VALUE RECEIVED, the undersigned, BREA Emeritus LLC and each of its
subsidiaries listed on the signature pages hereto, each a Delaware limited
liability company (each a “Borrower,” and collectively, the “Borrowers”), hereby
jointly and severally promise to pay to the order of General Electric Capital
Corporation (the “Lender”), the principal sum of TWO HUNDRED TWENTY MILLION AND
00/100 DOLLARS ($220,000,000), or, if less, the aggregate unpaid principal
amount of the Loans made by the Lender to the Borrowers, payable at such times
and in such amounts as are specified in the Credit Agreement, as defined
below.  Each capitalized term used, but not otherwise defined herein shall have
the meaning ascribed to such term in the Credit Agreement.
 
Each Borrower jointly and severally promises to pay interest on the unpaid
principal amount of the Loans made by the Lender to the Borrowers from the date
made until such principal amount is paid in full, payable at such times and at
such interest rates as are specified in the Credit Agreement together with all
costs, expenses and fees under or related to the Loans.  Demand, diligence,
presentment, protest and notice of non-payment are hereby waived by each
Borrower.
 
Principal, interest and all costs, expenses and fees are payable in Dollars in
immediately available funds.  Unless otherwise specified in writing by the
Lender, all payments hereunder shall be paid to the Administrative Agent for the
account of the Lender at the following address:  c/o GEMSA Loan Services, L.P.,
File 59229, Los Angeles, CA 90074-9229.
 
This Amended and Restated Note is one of the Notes referred to in, and is
entitled to the benefits of, the Second Amended and Restated Credit Agreement,
dated as of June 1, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the financial institutions party thereto as “Lenders”, as such term
is defined therein, General Electric Capital Corporation, as Administrative
Agent and as collateral agent (the “Administrative Agent”).
 
The Credit Agreement, among other things, (a) provides for the making of one or
more Loans by the Lenders to the Borrowers in an aggregate amount not to exceed
$220,000,000, the indebtedness of the Borrowers resulting from each such Loan
being evidenced by this Amended and Restated Note and (b) contains provisions
for acceleration of the maturity of the unpaid principal amount of this Amended
and Restated Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.
 
This Amended and Restated Note is a Loan Document, is entitled to the benefits
of the Loan Documents and is subject to certain provisions of the Credit
Agreement, including, without
 
 
 

--------------------------------------------------------------------------------

 
limitation, Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction)
and 11.15 (Waiver of Jury Trial) thereof.
 
This Amended and Restated Note is a registered obligation, transferable only
upon notation in the Register, and no assignment hereof shall be effective until
recorded therein.
 
This Amended and Restated Note shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 
This Amended and Restated Note is an amendment and restatement of that certain
Amended and Restated Note in favor of GECC dated December 11, 2006 in the
aggregate principal amount of ONE HUNDRED MILLION AND 00/100 DOLLARS
($100,000,000.00) and that certain Note in favor of Merrill Lynch Capital dated
December 11, 2006 in the aggregate principal amount of SIXTY SEVEN MILLION AND
00/100 DOLLARS ($67,000,000.00) (together with all notes issued in full or
partial replacements thereof, or in substitution, replacement or exchange
therefor, and all amendments, modifications and extensions thereto,
collectively,  the “Existing Notes”) and is being delivered in full substitution
for and replacement of such Existing Notes.  The execution and delivery of this
Amended and Restated Note does not constitute payment, satisfaction, discharge,
release or novation of the Existing Notes or the indebtedness evidenced by the
Existing Notes and this Amended and Restated Note shall constitute evidence of
the continuance of such indebtedness.  The indebtedness evidenced hereby and,
prior hereto, by the Existing Notes continues to be secured by the collateral
set forth in the Loan Documents, other than the Westlake Collateral which has
been released prior to the date hereof.
 


 
[Signature Pages Follow]
 



 
 
2 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Borrower has caused this Amended and Restated Note to
be executed and delivered by its duly authorized officer as of the day and year
and at the place set forth above.
 
BORROWERS
 
BREA Emeritus LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its Sole Member

 
 
   
By: /s/ Eric Mendelsohn

 
Eric Mendelsohn

 
SVP Corporate Development

 


 

 
 
 

--------------------------------------------------------------------------------

 



BREA East Mesa LLC
BREA Peoria LLC
BREA Sun City West LLC
BREA Tucson LLC
BREA Brea LLC
BREA Citrus Heights LLC
BREA Whittier LLC
BREA Denver LLC
BREA Colorado Springs LLC
BREA Boynton Beach LLC
BREA Sarasota LLC
BREA Dunedin LLC
BREA Palmer Ranch LLC
BREA Decatur LLC
BREA Atlanta Gardens LLC
BREA Atlanta Court LLC
BREA Smyrna LLC
BREA Overland Park LLC
BREA Charlotte LLC
BREA Wayne LLC
BREA Emerson LLC
BREA West Orange LLC
BREA Reno LLC
BREA Roanoke LLC,
 
  each a Delaware limited liability company
 
 
By:
BREA Emeritus LLC, a Delaware limited

 
liability company, its sole member

 
 
By:
Emeritus Corporation, a Washington

 
corporation, its Sole Member

 
 
   
By: /s/ Eric Mendelsohn

 
Eric Mendelsohn

 
SVP Corporate Development

 

 
 
 

--------------------------------------------------------------------------------

 
